 1
 2
 3
 4
 5
 6
 7
 8
                                 UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF CALIFORNIA
 9
10
       Scott Johnson,                               Case No. 2:18‐cv‐02460‐KJM‐KJN
11
                  Plaintiff,                        ORDER
12
          v.
13
14     Starbucks Corporation, a Washington
       Corporation; and Does 1‐10,
15
                  Defendants.
16
17
             Having read the foregoing joint stipulation, and finding good cause, this
18
     case is stayed pending the outcome of plaintiff’s appeal. Within 14 days of a
19
20   resolution of the appeal in Scott Johnson v. Blackhawk Centercal, LLC, et al., 3:17‐

21   cv‐02454‐WHA, the parties shall submit a Joint Status Report reporting all issues,
22   if any, remaining in this matter. Accordingly, plaintiff’s motion to stay, ECF No.
23   18, is rendered moot, and the July 12, 2019 motion hearing is vacated.
24           IT IS SO ORDERED.
25   DATED: June 20, 2019.
26
27                                                 UNITED STATES DISTRICT JUDGE
28




                                               1
     ORDER                                           Case No. 2:18-cv-02460-KJM-KJN
